J-S69016-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

IN THE INTEREST OF:                              IN THE SUPERIOR COURT OF
PETITION FOR INVOLUNTARY                               PENNSYLVANIA
TERMINATION OF PARENTAL RIGHTS OF
S.M.S




APPEAL OF: S.M.S.

                                                      No. 711 MDA 2016


                  Appeal from the Order entered April 5, 2016
               in the Court of Common Pleas of Lebanon County,
                      Orphans' Court, at No(s): 2015-771.


BEFORE: STABILE, J., DUBOW, J., and PLATT, J.*

MEMORANDUM BY DUBOW, J.:                        FILED SEPTEMBER 26, 2016

        Appellant, S.M.S. (“Father”) appeals from the Order involuntarily

terminating his parental rights to his daughter, B.K.S. (“Child”), pursuant to

the Adoption Act, 23 Pa.C.S. § 2511(a) and (b). We affirm.

SUMMARY OF FACTS AND PROCEDURAL HISTORY

        Child was born in September 2008. Father and B.A.B. (“Mother”) were

never married, and separated in 2009.          Child has always resided with

Mother. “For the first two to three years of [Child’s] life, Father saw [Child]

on a regular basis, but visitation all but ceased when transportation became
____________________________________________


*
    Retired Senior Judge Assigned to the Superior Court.
J-S69016-16



an issue for Father.” Orphans’ Court Opinion, 4/5/16, at 5. Mother married

in 2015. In the spring of that year, Mother’s husband reached out to Father,

via a Facebook message, to encourage continued contact with Child.

Thereafter, Father resumed regular visitation with Child leading up to his last

visit in June. He had no further contact over the next month, however, and

he was incarcerated on multiple charges of child pornography on August 10,

2015.1

       About a month into Father’s incarceration, Mother wrote him a letter

informing him that she would soon begin the process to terminate his

parental rights. Mother also told Father that she did not want Child to learn

of the reasons for his incarceration, and told him that she would not allow

Child to visit him at the prison. Father had no contact with Child while he

was    incarcerated,    nor    did   he   attempt   to   contact   Child   during   his

incarceration.

       Mother filed a Petition for the Involuntary Termination of Parental

Rights (“TPR petition”) of Father on December 7, 2015, pursuant to 23

Pa.C.S. § 2511(a)(1) and § 2511(b).                 The Orphans’ Court held an

____________________________________________


1
   Although not indicated in the certified record, our review of Father’s
criminal docket reveals that on June 22, 2016, he entered a negotiated
guilty plea to 105 counts of child pornography and related charges, and
received an aggregate sentence of approximately one to two years of
imprisonment with credit for time served. Docket review further indicates
that Father was granted parole on August 18, 2016.




                                           -2-
J-S69016-16



evidentiary hearing regarding Mother’s TPR Petition on February 26, 2016.

Mother and her husband testified.       Father testified on his own behalf.

According to Father, after receiving Mother’s letter, he did not write to Child

because he believed Mother would not give his letters to her.           At the

conclusion of the hearing, the Orphans’ Court took the matter under

advisement, and afforded the parties the opportunity to file briefs. By order

entered April 5, 2016, the Orphans’ Court terminated Father’s parental rights

based upon Section 2511(a)(1) and Section 2511(b). This timely appeal by

Father follows.

ISSUES ON APPEAL

      Father raises the following issue on appeal:

            Did the [Orphans’] Court commit an error of law by
            terminating the parental rights of [S.M.S.,] the
            biological father while he was incarcerated despite [his]
            continued desire to have contact with his daughter only
            to have his efforts stymied by [Mother]?

Father’s Brief at 9.

LEGAL ANALYSIS

      The standard of review in termination of parental rights cases requires

appellate courts “to accept the findings of fact and credibility determinations

of the trial court if they are supported by the record.” In re Adoption of

S.P., 47 A.3d 817, 826 (Pa. 2012). “If the factual findings are supported,

appellate courts review to determine if the trial court made an error of law

or abused its discretion.” Id. We may reverse a decision based on an abuse



                                     -3-
J-S69016-16



of discretion only upon demonstration of “manifest unreasonableness,

partiality, prejudice, bias, or ill-will.”   Id.   We may not reverse, however,

merely because the record would support a different result.” Id. at 827.

      We give great deference to trial courts that often have had first-hand

observations of the parties spanning multiple hearings. In re T.S.M., 71

A.3d 251, 267 (Pa. 2013). The Orphans’ Court is free to believe all, part, or

none of the evidence presented and is likewise free to make all credibility

determinations and resolve conflicts in the evidence. In re M.G., 855 A.2d

68, 73-74 (Pa. Super. 2004).

      The burden is upon the petitioner to prove by clear and convincing

evidence that the asserted grounds for seeking the termination of parental

rights are valid. In re R.N.J., 985 A.2d 273, 276 (Pa. Super. 2009). We

have explained that “[t]he standard of clear and convincing evidence is

defined as testimony that is so clear, direct, weighty and convincing as to

enable the trier of fact to come to a clear conviction, without hesitance, of

the truth of the precise facts in issue.” Id. (citations omitted).

      Termination Pursuant to 2511(a)(1)

      Section 2511(a)(1) provides that the trial court may terminate

parental rights if the Petitioner establishes that for six months, the parent

demonstrated a settled intent to relinquish a parental claim or a refusal or

failure to perform parental duties:




                                        -4-
J-S69016-16


         a)      The rights of a parent in regard to a child may be
                 terminated after a petition filed on any of the following
                 grounds:

               (1)   The parent by conduct continuing for a period of at
                     least six months immediately preceding the filing of
                     the petition has evidenced a settled purpose of
                     relinquishing parental claim to a child or has
                     refused or failed to perform parental duties.

23 Pa.C.S. §. 2511(a)(1). This Court has interpreted this provision as

requiring the Petitioner to demonstrate a settled intent to relinquish a

parental claim to a child or a refusal or failure to parent:

         To satisfy the requirements of section 2511(a)(1), the moving
         party must produce clear and convincing evidence of conduct,
         sustained for at least the six months prior to the filing of the
         termination petition, which reveals a settled intent to
         relinquish parental claim to a child or a refusal or failure to
         perform parental duties.


In re Z.S.W., 946 A.2d 726, 730 (Pa. Super. 2008) (internal citations

omitted) (emphasis added).

         This Court has defined “parental duties” in general as the obligation to

affirmatively and consistently provide safety, security and stability for the

child:

              There is no simple or easy definition of parental duties.
              Parental duty is best understood in relation to the needs of
              a child. A child needs love, protection, guidance, and
              support. These needs, physical and emotional, cannot be
              met by a merely passive interest in the development of the
              child.   Thus, this Court has held that the parental
              obligation is a positive duty which requires affirmative
              performance. This affirmative duty … requires continuing
              interest in the child and a genuine effort to maintain
              communication and association with the child. Because a
              child needs more than a benefactor, parental duty requires


                                         -5-
J-S69016-16


          that a parent exert himself to take and maintain a place of
          importance in the child’s life.

Id.


       Moreover, a parent must exercise reasonable firmness in resisting

obstacles placed in the path of maintaining the parent child relationship:

          Parental duty requires that the parent act affirmatively
          with good faith interest and effort, and not yield to every
          problem, in order to maintain the parent-child relationship
          to the best of his or her ability, even in difficult
          circumstances.     A parent must utilize all available
          resources to preserve the parental relationship, and must
          exercise reasonable firmness in resisting obstacles placed
          in the path of maintaining the parent-child relationship.

In re B., N.M., 856 A.2d 847, 855 (Pa. Super. 2004) (internal citations

omitted).

       When, as here, a parent is incarcerated, in considering termination

under Section 2511(a)(1), the Orphans’ Court must analyze whether an

incarcerated parent exercised reasonable firmness in declining to yield to

obstacles created by imprisonment and employed available resources to

maintain a relationship with the child.     In re Adoption of S.P., supra at

828.

       And most importantly, “parental rights are not preserved by waiting

for    a more   suitable   or   convenient time   to   perform one’s parental

responsibilities while others provide the child with her physical and

emotional needs.” Id.




                                      -6-
J-S69016-16


      In the instant case, the Orphans’ Court properly concluded that Mother

met the requirements of Section 2511(a)(1). The court found that, during

the relevant period prior to Mother’s filing of the TPR Petition on December

7, 2015, Father had had no contact with Child, and, in essence, abandoned

his relationship with her.   The court further found that Father’s claim that

Mother had “stymied” his attempts to continue contact with Child was not

supported by the record. The Orphans’ Court explained:

             In the current case, Father could have attempted to
         contact [Child] despite his incarceration. Father made no
         attempts to call [Child] or send letters or presents to
         [Child]. Father testified that he did not attempt to contact
         [Child[ because he did not think any attempt to contact
         [Child] would be successful because Mother wrote Father a
         letter that stated that Mother would like to terminate
         Father’s parental rights. The letter also stated that [Child]
         would not be visiting him in prison.

            Although Mother expressed her desires to Father, there
         was nothing preventing Father from attempting to contact
         [Child]. Father did not make a single attempt to contact
         [Child] both before and after he received the letter from
         Mother. He also did not attempt to contact [Child] while
         he was on the run, before his incarceration.

            This Court finds that Father has abandoned [Child].
         Father voluntarily ceased contact both before and during
         his incarceration. Father has voluntarily not attempted to
         have contact with [Child] for a period of six (6) months,
         therefore, this Court finds that it would be appropriate to
         terminate Father’ parental rights at this time.

Orphans’ Court Opinion, 4/5/16, at 6.

      Father argues that the Orphans’ Court erred in terminating his

parental rights pursuant to Section 2511(a)(1) because “the facts are clear



                                     -7-
J-S69016-16



in this case that [Mother] asked him not to communicate with his daughter

while he was in jail.”           Father’s Brief at 13.   According to Father,

“Pennsylvania law is clear that should one party thwart the ability of the

other from having contact with their child a claim for abandonment cannot

be maintained.” Id.

       Our review of the record refutes these claims.      Father’s arguments

focus on the credibility of the witnesses and we accept the Orphans’ Court’s

crediting the testimony of Mother and her husband over Father’s testimony.

In re M.G., supra. In addition, we note that Mother clearly expressed her

intent to begin the process of terminating Father’s parental rights, a fact that

put Father on notice and should have motivated him to continue his contact

with Child.

       CONCLUSION

       In sum, our review of the record supports the Orphans’ Court’s

determination that Mother met her statutory burden of proving by clear and

convincing evidence that Father’s parental rights should be terminated

pursuant to 23 Pa.C.S. §§ 2511(a)(1) and 2511(b).2 Accordingly, we affirm.

       Order affirmed.
____________________________________________


2
   Father does not challenge the trial court’s conclusion, consistent with
Section 2511(b), that termination of his parental rights was in Child’s best
interests. Nevertheless, our review of the record contains little or no
evidence of a bond between Father and Child. Further, Mother’s husband
testified that he and the Child have a loving relationship, and he is ready and
willing to adopt her. See N.T., 2/26/16, at 32-37.



                                           -8-
J-S69016-16




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 9/26/2016




                          -9-